Case 5:19-cv-02505-JGB-SP Document 1-4 Filed 12/30/19 Page 1lof4 Page ID #:39

EXHIBIT D
Case 5:19-cv-02505-JGB-SP Document 1-4 Filed 12/30/19 Page 2of4 Page ID #:40

 

-DO NOT FILE WITH THE COURT- CIV-050
-UNLESS YOU ARE APPLYING FOR A DEFAULT JUDGMENT UNDER CODE OF CIVIL PROCEDURE § 585 -
ATTORNEY OR PARTY WITHOUT ATTORNEY (Nama and Addross): TELEPHONE NO.: FOR COURT USE ONLY
Richard A. Jones (SBN 117679) 714-480-0200

Law Offices of Richard A. Jones
1820 E, 17th Street
Santa Ana, CA 92705
ATTORNEY FOR (cane): David DeHate
SUPERIOR COURT OF CALIFORNIA, COUNTY OF Riverside
streeracoress: 30755-D Auld Road

MAILING ADDRESS:
civ anpzeconse; Murrieta, CA 92563
arancH name: Southwest Justice Center
PLAINTIFF: David DeHate
DEFENDANT: Lowe's Home Centers, LLC, et al.

CASE NUMBER:
~-. STATEMENT OF DAMAGES :
{Personal Injury or Wrongful Death) MCC1901302

To (name of one defendant only: Lowe's Home Centers, LLC
Plaintiff (name of one plaintiff only): David DeHate
seeks damages fn the above-entitied action, as follows:

 

 

 

 

 

 

 

 

 

 

 

 

1. General damages AMOUNT
a. Pain, suffering, and inconvenience ....... $ 250,000
b. L] Emotional distress. .. $250,000
¢. LJ Loss of consortium $
d. J Loss of sociey and compantonship (wrongful death actions only) sevoesseverteacasescessseseansnecarsesessentesneneese $
e.C—) other (specify) . 2
tC other (spect) $

 

g. C_] Centinued on Attachment 1.9.
2. Special damages

 

 

 

 

 

 

 

 

a. Medical expenses (to data) een $22,000
b. £7) Future medical expenses [present value) 3 50,000
c. CZ) Loss of eamings (to date} $ 15,000
d. LZ) Loss of future eaming capacity (present value) $ 150,000
@. L—) Property damage w..cssssscsssseseeesseee $

£ (] Funeral expenses {wrongful death actions only) veeese . eee Bo
g. L_] Future contributions (present value) (wrongful death actions OMY) ...cssscssssessssssssssssenesesesesessensessenee 3

h. 2 vatue of personal service, advice, or raining (wrongfid death ACHONS OFT) ».....ceccrecseersmeneersseseseens 5

i Other (specify) [Expense incurred to complete construction project ~ | $5,200

j. £1) other (specify) $

 

k. C_] Continued on Attachment 2k.

3. C1 Punitive damages: Plaintiff reserves the right to seek punitive damages in the amount of (specify.
when pursuing a judgment in the suit fled against you.
Date: 12/17/19

  
  

 

 

 

Jarrick 8S. Goldhamer
(TYPE OR PRINT NAME} (SIGNATURE OF PLAINTIFF OR ATTORNEY FOR PLAINTIFF}
(Proof of service on Pago 1 of 2
Fonn pied for Mantasoiy Usa STATEMENT OF DAMAGES Code of Civ Procodure, §§ 425.11, 426.115

wew.courtinib.cagov
civ.050 (heow. a January s , 2007} (Personal injury or Wrongful Death)
Case 5:19-cv-02505-JGB-SP Document 1-4 Filed 12/30/19 Page 30f4 Page ID #:41

RICHARD A. JONES, ESQ. (SBN 117679)
JARRICK S. GOLDHAMER, ESQ. OBN 299638)
LAW OF veslogal OF RICHARD A. JONE

—

2 icj icjongslegal com
18) Street
3 Senta ANA, California 92705
Telephone: 714-480-0200
4 || Facsimile: 714-480-0423
> || Attomeys for Plaintiff:
6 DAVID DEHATE
7 SUPERIOR COURT OF THE STATE OF CALIFORNIA
8 ih COUNTY OF RIVERSIDE —- SOUTHWEST JUSTICE CENTER
9 - .
10 DAVID DEHATE CASE NO: MCC1901302
Assigned for All Purposes to :
VW Plaintiff, Hon. Raquel A. Marquez
12 Vs. Dept.: $303
13 PROOF OF SERVICE

LOWE’S HOME CENTERS, LLC; LOWE’S

 

 

4 Vie

"4 [1-100 TRIAL DATE:
15 Defendants.
16
17 PROOF OF SERVICE
18 STATE OF CALIFORNIA, COUNTY OF ORANGE
19

Jam employed in the County of Orange, State of California. I am over the age of 18 and
20 not a party to the within action; my business address is 1820 E. 17th St., Santa Ana, CA 92705.
21 On December 17, 2019, I served the foregoing documerits described as STATEMENT
22 | OF DAMAGES on all interested parties in this action by placing the true copies thereof in
23 |] sealed envelopes addressed as follows:
24 || Stephanie Forman, Esq.

Diana Rivera, Esq.

25 |! Tharpe & Howell, LLP
26 || 15250 Ventura Blvd., Ninth Floor

Shennan Oaks, CA 91403
27 || DRivera@tharpe-howell.com
28 SForm: e-howell.com

Counsel for Defendant, Lowe’s Home Centers, LLC

1

 

 

 

eNdehate, davidscovy Pont of service -

 
Case 5:19-cv-02505-JGB-SP Document 1-4 Filed 12/30/19 Page 4of4 Page ID #:42

Oo Se ND WH FSF YW NH

=
Qo

11
12
13
14
15
16
17
18
19

20

22
23
24
25
26
27

e\Adehate, Aavid\discovey

(XX) BY MAIL: I caused such envelope(s) to be deposited in the mail at Santa Ana, CA. The
envelope was mailed with postage thereon fully prepaid. 1 am "readily familiar" with the firm's
practice of collection and processing correspondence for mailing, Under that practice it would
be deposited with U.S. postal service on that same day with postage thereon fully prepaid at
Santa Ana, California in the ordinary course of business. I am aware that on motion for the party
served, service is presumed invalid if postal cancellation date is more than one day after date of

deposit for mailing in affidavit.

(XX)(State) I declare under penalty of perjury under the laws of the State of California thiat the ~
above is true and correct.
Executed on December 17, 2019, at Santa Ana, California.

Ye

¢
CK GOLDHAMER

 

 

proof of service -

 

 
